Plaintiff in error, Walter Steen, was convicted in the county court of Tulsa county at the March, 1911, term, on a charge of selling intoxicating liquor, and on the 3rd day of said month adjudged by the court in accordance with the verdict of the jury to pay a fine of five hundred dollars and be confined in the county jail for a period of ninety days. We have carefully examined the record and errors complained of, and find no errors sufficient to justify a reversal of this cause. The judgment of the trial court is therefore affirmed. *Page 728